Citation Nr: 0737606	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to an increased rating for service-connected 
right hand surgery residuals with degenerative arthritis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
exaggerated volar flexion with impingement on the nerves of 
the carpal tunnel of the right hand, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1964 to July 1964 and in the United States Army 
from May 1969 to November 1969.  

Service connection for a right hand injury was granted in a 
June 1970 VA rating decision.  A 10 percent disability rating 
was assigned.  

In a July 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
continued the previously assigned 10 percent disability 
rating for right hand injury residuals with degenerative 
arthritis; and granted service connection exaggerated volar 
flexion of the lunate with impingent on the nerves of the 
carpal tunnel of the right hand, for which a 10 percent 
disability rating was assigned.  In addition, the RO denied 
service connection for hepatitis C.
The veteran appealed.  The RO in Detroit, Michigan currently 
has jurisdiction over the veteran's claim. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  



Reasons for remand

1.  Entitlement to service connection for Hepatitis C. 

Service personnel records

The veteran's claim of entitlement to service connection for 
hepatitis C centers around a fight the veteran was involved 
in during March 1969.  The veteran alleges that this 
altercation left him with a piece of human tooth in his right 
hand.  He further states that military physicians failed to 
excise the tooth, which caused an infection and eventually 
resulted in hepatitis C. 

The Board notes that the veteran's service personnel records 
have not been obtained.  It is possible that these records 
might shed more light on this issue.  Under these 
circumstances, the Board believes that it is appropriate to 
obtain the veteran's service personnel records (if available) 
for his periods of military service.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.]

Medical opinion

The veteran's claim of entitlement to service connection for 
hepatitis C presents certain medical questions which cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's in-service fist fight and his diagnosis of 
hepatitis C decades later.  These questions must be addressed 
by an appropriately qualified medical professional.  A 
medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

2.  Entitlement to an increased rating for service-connected 
right hand surgery residuals with degenerative arthritis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
exaggerated volar flexion with impingement on the nerves of 
the carpal tunnel of the right hand, currently evaluated as 
10 percent disabling. 

Dingess notice

There has been a significant recent judicial decision that 
affects this case.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claims, 
element (1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Considering how the veteran has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  
Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran corrective 
notice which complies with the 
notification requirements outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2007).  

2.  VBA should contact the veteran through 
his representative and request that he 
identify all treatment records pertaining 
to his hepatitis and his right hand/wrist 
disabilities from 1969 to the present.  
The veteran should be allowed the 
opportunity to submit these records 
himself or to provide VA authorization to 
obtain any records so identified.  Any 
such medical records so obtained should be 
associated with the veteran's VA claims 
folder.

3.  VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
hepatitis C is related to his military 
service, to include the March 1969 fist 
fight.  If the reviewing physician finds 
that physical examination of the veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4.  VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

